Citation Nr: 1212929	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-20 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to chemical warfare agent exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to September 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

COPD was not shown in service or for many years thereafter, and the most probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current COPD and in-service exposure to the chemical warfare agent VX weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for COPD, to include as to due to chemical warfare agent exposure, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim, by letters mailed in March 2003 and April 2006, prior to the initial adjudication of the claim.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records and the report of a VA QTC examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he is entitled to service connection for COPD, as he believes that this disability is due to his active duty service.  In particular, the Veteran alleges that his COPD is due to exposure to a chemical warfare agent-VX nerve gas-while participating in a Medical Research Volunteer Program at the Edgewood Arsenal in July and August 1960.

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for COPD, to include as due to chemical warfare agent exposure, must be denied.

At the outset, the Board notes that the Veteran's service treatment records do not reflect any complaint, treatment, or diagnosis related to COPD.  No abnormalities with respect to this disability were noted on the Veteran's May 1961 report of medical history or discharge examination.  

However, service treatment and personnel records reflect that the Veteran participated in a Medical Research Volunteer Program at the Aberdeen Proving Ground in Edgewood, Maryland, in August 1960.  The Veteran was administered doses of nerve agent VX to the back and right mid-dorsum.  Reportedly one drop was applied to each area tested.  An August 1960 report notes that blood samples were taken, and a few hours after the administration of the agent, the Veteran felt no ill effects.  Dreams at night were reported.  He was later released.  

Post-service medical evidence includes a November 1999 private medical report from Dr. K. reflecting that the Veteran had complained of shortness of breath on exertion and chronic cough for the past year.  It was noted that a recent chest-x-ray was consistent with chronic obstructive pulmonary disease.  Dr. K. noted that he strongly recommended smoking cessation.  Additional records from Dr. K. document the Veteran's smoking habits.  In December 2002, recent cough and smoking 1 to 2 packs per day were indicated.

An April 2003 statement from Dr. P. reflects that the Veteran was invited to participate in a research study conducted at the Institute of Medicine to determine the health status of veterans who volunteered in experiments conducted at the Aberdeen Proving Ground in Edgewood, Maryland between 1955 and 1975.  A summary of the results indicates that while a telephone survey asked about general health, the survey mostly focused on the neurological and psychological health problems.  It was noted that the study revealed that exposure to Sarin and other anticholinesterase chemical warfare agents was associated with significantly greater sleep problems and significantly fewer attention problems.  The summary report does not discuss an association between any chemical warfare agent and COPD.	

A June 2003 chest x-ray confirmed a continued presence of mild COPD.  

A February 2005 statement from Dr. K. notes that the Veteran suffered from COPD from exposure to chemicals during military service, asbestos exposure, and previous history of cigarette smoking.

An October 2006 statement from Dr. K indicates that he reviewed the Veteran's medical records from Aberdeen, and he noted that the Veteran's COPD may be directly related to exposure to the chemical VXPC (Sarin).  

An article from the Center for Disease Control about chemical warfare agent VX notes that it is a nerve agent.  Immediate signs and symptoms of VX exposure included runny nose, watery eyes, blurred vision, chest tightness, cough, rapid breathing, and weakness.  With regard to long term effects of VX exposure, the article indicates that mild or moderately exposed people usually recover completely, and severely exposed people are not likely to survive.  The article also notes that unlike some pesticides, nerve agents have not been associated with any neurological problems lasting more than 1 to 2 weeks after exposure.

On VA QTC examination in May 2008, the Veteran reported that he had been diagnosed with COPD.  Symptoms included shortness of breath, with dyspnea occurring when walking quickly, up hills, or with strenuous activity such as splitting wood.  With respect o service history, it was noted that the Veteran participated in an experiment involving exposure to the neurotoxin VX in 1960.  The chemical was applied to the skin on his back and left on for 24 hours.  It was noted that blood was taken and periodically tested, probably for red blood cell acetylcholinesterase activity.  The Veteran indicated that he did not have any adverse reaction during the experiment except for "crazy dreams."  The Veteran reported that he had discussed his VX exposure with his primary physician, Dr. K., who indicated a link between the agent and COPD.  In addition, the Veteran noted that he smoked for about 46 years up to 2 packs of cigarettes daily.  He stopped smoking after the diagnosis of COPD in 2003.  

After a review of the pertinent medical records and physical examination of the Veteran, the examiner assigned a diagnosis of COPD.  He noted that subjective factors were dyspnea on exertion, and objective factors were an abnormal pulmonary function test and decreased air movement on lung examination.  The examiner opined that the Veteran's COPD is not related to VX exposure during service because there is no medically plausible mechanism for the VX exposure to have caused the COPD.  In so finding, the examiner noted that VX is a neurotoxin.  He noted that, like sarin, to which it is similar but chemically distinct, VX blocks acetylcholinesterase activity leading to build up of acetyl choline at the neuromuscular junction.  It causes death by paralyzing the diaphragm and other respiratory muscles.  The examiner pointed out that while it may be absorbed by inhalation, it has no direct effect on the lung, and its mechanism of action is solely as a neurotoxin. 

 In addition, the examiner noted that its duration of action is short and long term pulmonary disease or pulmonary sequelae have not been described following VX exposure.  He indicated that without direct pulmonary toxicity, it is not plausible that VX caused the pulmonary changes that are associated with COPD.  Rather, he found that the Veteran's tobacco exposure was substantial and therefore is the most medically likely cause of his lung disease.  The examiner indicated that he reviewed reports from the Center for Disease Control and National Academies on VX exposure.  In conclusion, he opined that the Veteran's COPD was not service connected.

First, the Board notes that the Veteran has not asserted that his COPD symptoms began in service or have existed since service.  In fact, the Veteran reported that his COPD was diagnosed in 2003, and private medical records reflect a diagnosis just prior to 1999.  Therefore, while the Veteran is certainly competent to report his history of symptomatology, in this case, that stated history does not establish any COPD symptoms in service or continuity of symptomatology since discharge.

The Board notes that the record includes competing opinions as to whether the Veteran's COPD is related to in-service exposure to the chemical warfare agent VX.  While Dr. K. has suggested a relationship, the May 2008 VA examiner found it less likely than not that such exposure led to the development of COPD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted above, in the February 2005 statement from Dr. K. reflects his opinion that the Veteran's COPD is due, at least in part, to exposure to chemicals during service.  However, Dr. K. did not provide any rationale or support for his opinion, or indicate that he had reviewed the Veteran's claims file or pertinent medical literature regarding VX exposure.

In the October 2006 statement, Dr. K. indicated that the Veteran's COPD "may" be directly related to exposure to the chemical VXPC.  However, the speculative terminology used provides an insufficient basis for an award of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As the opinion offered by the private physician employ terms such as "potentially" the Board finds that it is speculative in nature, and thus, the Board assigns it little, if any, probative value.

By contrast, the Board accepts as probative evidence on the question of medical nexus the May 2008 VA QTC examiner's opinion.  Clearly, the May 2008 VA examiner's opinion is more definitive than the private examiner's October 2006 statement.  Moreover, unlike the February 2005 statement, the VA examiner indicated that his opinion was based on a review of the claims file, as well as an examination of the Veteran and consideration of his documented history and assertions.  Further, the examiner provided a specific, reasoned rationale for his conclusions, noting that he had reviewed all pertinent medical evidence and literature regarding VX exposure.   

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's current COPD and VX exposure weighs against the claim.

As regards the May 2008 examiner's opinion that the Veteran's COPD is most likely due to his long history of tobacco use, the Board notes that the law precludes service connection for disease or disability resulting from the use of tobacco products for all claims filed after June 9, 1998, as it the case here.  See 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300 (2011).  In addition, the Board notes that while Dr. K.'s February 2005 statement suggests a relationship between asbestos exposure and COPD, in an August 2005 statement the Veteran specifically denied exposure to asbestos.  

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the medical matter of whether there exists a relationship between the COPD for which service connection is sought and in-service exposure to the chemical warfare agent VX, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for COPD, to include as due to chemical warfare agent exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for COPD, to include as due to chemical warfare agent exposure, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


